April 8, 2001

PERSONAL AND CONFIDENTIAL

Mr. Jack V. Chambers
Texas-New Mexico Power Company
4100 International Plaza, Tower II
Fort Worth, Texas 76109

Dear Mr. Chambers:

          We are pleased to offer you the position of President and Chief
Executive Officer of Texas-New Mexico Power Company (the "Company") under the
terms and conditions herein indicated. For purposes of this agreement the term
"Company" shall also include any affiliate of Texas-New Mexico Power Company to
which you are transferred during the term of this agreement with your consent.

          This agreement is effective as of April 8, 2001. The terms and
conditions set forth herein shall remain in effect until the second anniversary
of this agreement, except as otherwise noted herein, provided you remain
employed by the Company through such date. This agreement supersedes all
previous agreements relating to your employment with the Company, including, but
not limited to, your Texas-New Mexico Power Company Executive Agreement for
Severance Upon Change in Control dated as of February 16, 1998, your employment
agreement dated April 6, 2000 and all such agreements will have no further force
and effect.

          During the term of this agreement, you will be entitled to annual
compensation of not less than $751,831, payable as described below.

 1. Your annual salary will be $656,831, comprised of the following components:
    an annual Base Salary of $380,000, which shall be payable in accordance with
    the Company's customary payroll practices and an annual Bonus of $276,831,
    payable to you in a lump sum on each of the first and second anniversaries
    of the date hereof, provided that you have not terminated your employment
    with the Company as of the day immediately prior to the date of payment of
    such annual Bonus.

    

 2. You will be eligible to receive an annual incentive bonus ranging from 0% to
    37.5% of your Base Salary if you remain employed by the Company through the
    end of each calendar year during the term of this agreement. The amount of
    your annual incentive bonus will be based on the attainment of certain
    pre-established financial and operational goals of the Company. Your target
    annual incentive bonus shall be equal to 25% of your Base Salary.

    

 3. In the event that the total compensation you receive during any of the two
    succeeding 12-month periods commencing on the date hereof, including your
    Base Salary, Bonus and incentive bonus, is less than $751,831, you shall be
    entitled to an additional bonus for such 12-month period equal to the amount
    of such shortfall, which amount shall be payable as soon as practicable
    following the first and second anniversaries of the date hereof, as
    applicable, provided that you have not terminated your employment with the
    Company prior to the completion of such 12-month period.

          You will be eligible for all of the Company's benefits, including
major medical, dental, life, and long-term disability insurance, pension plan
participation, excess benefit plan participation, thrift plan participation,
deferred compensation plan participation, holiday pay and vacation pay, in
accordance with the Company's plans and policies as in effect from time to time.

          Notwithstanding any other provision of this agreement, in the event
that during the term of this agreement, your employment with the Company is
terminated by you for Good Reason (as defined below) or by the Company for any
reason other than for Cause (as defined below), you shall be entitled to receive
(a) an amount equal to the product of (i) your average annual Base Salary
received under this agreement prior to the date of your termination, and (ii) a
fraction having a numerator equal to the number of months (or portion thereof)
remaining from the date of such termination of employment until the third
anniversary of the date hereof, and a denominator equal to 12, and (b) an amount
equal to the product of (x) $276,831, and (y) a fraction having a numerator
equal to the number of months (or portion thereof) you were employed by the
Company in the year of your termination of employment, and a denominator equal
to 12.

          In addition, when your employment with the Company terminates, you (or
your estate, in the event of your death) shall be entitled to receive a special
lump sum retirement benefit equal to $848,677.

          In the event that during the term of this agreement, your employment
with the Company is terminated for Cause, all rights under this agreement (other
than the special retirement benefit and any additional vested benefits provided
under the preceding paragraphs) shall cease and you shall not be entitled to any
additional compensation or payments hereunder.

          For the purposes of this agreement, Cause shall mean (i) your willful
and continued failure to substantially perform your duties with the Company
(excluding any failure resulting from your disability), subject to any appeal or
grievance procedure set forth in the Company's Personnel Policy Manual; (ii)
your performance of any act or acts constituting a felony involving moral
turpitude and which results or is intended to result in damage or harm to the
Company, whether monetary or otherwise, or which results in or is intended to
result in improper gain or personal enrichment; or (iii) violations of the
Company's Personnel Policy Manual, as constituted at any time prior to the
expiration of this agreement, concerning personal conduct; provided, that the
Company must follow its disciplinary procedures as set forth therein.

          For the purposes of this agreement, Good Reason shall mean any of the
following (without your prior express written consent) (i) a material adverse
change in your title, position, duties or responsibilities or you are assigned
any duties or responsibilities materially inconsistent with your duties or
responsibilities immediately prior to the execution of this agreement (provided,
however, that a redesignation of your title, duties or responsibilities among
TNP Enterprises, the Company and its primary affiliates shall not constitute
Good Reason if your overall duties and status among TNP Enterprises, Inc., the
Company and its primary affiliates are not substantially adversely affected);
(ii) your compensation arrangements as provided in this agreement are decreased
by the Company; (iii) your benefits under the employee benefit plans and
programs of the Company are, in the aggregate, materially decreased; (iv) there
is a material adverse change in your reporting rights and/or obligations; or (v)
the Company requires you to relocate to a location more than sixty-five (65)
miles from the location of your office immediately prior to the execution of
this agreement. A termination for Good Reason under this agreement must occur
within thirty (30) days after the event which first provides a basis for such
termination.

          The Company's obligation to make the payments provided for in this
agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against you or others. In the event that your employment with
the Company is terminated for any reason, other than for Cause, you shall be
under no obligation to seek other employment or take any other action by way of
mitigation of the amounts payable to you under any of the provisions of this
agreement.

          In the event that a claim for payment or benefits under this agreement
is disputed, or if the Company commences any proceedings in connection with your
employment, you shall be reimbursed for all attorney fees and expenses incurred
by you in pursuing such claim, provided that you are successful as to at least
part of the disputed claim by reason of litigation, arbitration or settlement.
While such claim or proceeding is pending, the Company will reimburse you for
such attorney fees and expenses on a regular, periodic basis, within thirty days
following receipt by the Company of statements of such counsel. However, if you
are not successful as to at least part of the disputed claim by reason of
litigation, arbitration or settlement, you agree to repay the Company within 30
days of such determination, an amount equal to the total amount that the Company
has previously reimbursed you for legal fees and expenses in connection with
such claim or proceeding.

          The Company shall require any successor to all or substantially all of
its business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, to expressly assume and agree
to perform this agreement in the same manner and to the same extent as the
Company would be required to perform if no such succession had taken place. For
purposes of this paragraph, "Company" shall mean both the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this agreement by operation of law
or otherwise.

          In the event that during the term of this agreement, your employment
with the Company is terminated by you for Good Reason or by the Company for any
reason other than for Cause, the Company shall pay you an amount equal to the
sum of (i) any excise tax pursuant to Section 4999 of the Internal Revenue Code
of 1988, as amended (the "Code"), incurred by you as a result of the payment of
any amounts under this agreement as a result of your termination of employment
and (ii) any additional federal, state or local income tax liability (calculated
at the highest effective rate applicable to individuals) and excise tax
liability (under Section 4999 of the Code) attributable to payments made
pursuant to this paragraph.

          The respective rights and obligations of the parties hereunder shall
survive any termination of this agreement for any reason to the extent necessary
to the intended provision of such rights and the intended performance of such
obligations.

          No provisions of this agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
you and the Company. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this agreement. This agreement
shall be governed by and construed in accordance with the laws of the State of
Texas.

          If the above terms and conditions meet with your approval, please so
indicate by countersigning this letter in the space provided below, returning
one copy to me. We would be extremely pleased and proud to have you continue as
a member of our TNMP team.

 

Sincerely,

 

TEXAS-NEW MEXICO POWER COMPANY

     

By:  /S/  Michael D. Blanchard                         

                            Michael D. Blanchard
                            Vice President and General Counsel

Agreed to and accepted this 8th day of April, 2001.

/S/   Jack V. Chambers    

  Jack V. Chambers